Title: From George Washington to Brigadier General James Clinton, 2 June 1779
From: Washington, George
To: Clinton, James


        
          Dr Sir
          Head Quarters Middlebrook 2d June 1779.
        
        I have to acknowlege your favor of the 23d May.
        The taking of the two light three pounders in place of the artillery of the brigade, as you propose will depend entirely on the place of your junction with General Sullivan. If on the Susquehannah there will be no necessity to carry any artillery whatsoever, as General Sullivan has made adequate provision. If the other route is determined on I have no objection to your moving with these two pieces.
        I do not conceive much danger from letting the mortar remain in

Albany. Should I find that it can be employed I shall give orders on the subject.
        If Major Wright and the officers you mention have behaved up to the spirit of their parole; and there are no reasons to suspect them, it might be as well to continue their indulgence. But should it be otherwise you will have them properly restricted. I am sir, your most obt and hble servt
        
          Go: Washington
        
      